ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           In re Angela A., 2013 IL App (4th) 120786




Appellate Court            In re: ANGELA A., a Person Found Subject to the Administration of
Caption                    Psychotropic Medication and Involuntary Admission, THE PEOPLE OF
                           THE STATE OF ILLINOIS, Petitioner-Appellee, v. ANGELA A.,
                           Respondent-Appellant.



District & No.             Fourth District
                           Docket Nos. 4-12-0786, 4-12-0787 cons.


Filed                      September 5, 2013


Held                       The trial court’s orders for respondent’s involuntary hospitalization and
(Note: This syllabus       involuntary administration of psychotropic medication were reversed
constitutes no part of     based on the State’s admission that the trial court erred in denying
the opinion of the court   respondent’s motion for an independent psychological examination.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Sangamon County, Nos. 12-MH-610,
Review                     12-MH-645; the Hon. April Troemper, Judge, presiding.



Judgment                   No. 4-12-0786, Reversed.
                           No. 4-12-0787, Reversed.
Counsel on                 Veronique Baker, of Guardianship and Advocacy Commission, of
Appeal                     Chicago, and Andreas Liewald and Matthew Davison, both of
                           Guardianship and Advocacy Commission, of Hines, for appellant.

                           John Milhiser, State’s Attorney, of Springfield (Patrick Delfino, Robert
                           J. Biderman, and James C. Majors, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE APPLETON delivered the judgment of the court, with opinion.
                           Justices Knecht and Turner concurred in the judgment and opinion.




                                             OPINION

¶1           Following an August 2012 hearing, the trial court found respondent, Angela A., subject
        to involuntary hospitalization (405 ILCS 5/3-700 (West 2010)) and involuntary
        administration of psychotropic medication (405 ILCS 5/2-107.1 (West 2010)). Respondent
        appeals, arguing (1) the trial court failed to comply with section 3-804 of the Mental Health
        and Developmental Disabilities Code (Mental Health Code) (405 ILCS 5/3-804 (West 2010))
        when it denied respondent’s request for an independent mental-health examination; (2) the
        trial court failed to comply with section 3-816 of the Mental Health Code (405 ILCS 5/3-816
        (West 2010)) when it failed to make adequate oral or written findings of fact and conclusions
        of law in its orders; and (3) the State failed to prove by clear and convincing evidence that
        respondent lacked the requisite capacity to make a reasoned decision about her treatment
        (405 ILCS 5/2-107.1(a-5)(4)(E) (West 2010)). The State concedes error on respondent’s first
        two grounds. We accept the State’s concession and reverse the trial court’s orders.

¶2                                      I. BACKGROUND
¶3          Respondent was admitted to St. John’s Hospital in Springfield in March 2012 because
        she was experiencing psychotic episodes. She gave birth while in the hospital and the Illinois
        Department of Children and Family Services took the infant into protective custody.
        Respondent was discharged from the hospital in May with a prescription for Haldol. She
        reportedly failed to take her medication and was admitted to Memorial Medical Center in
        July 2012 after the police responded to her residence when she threatened to kill her
        roommate.
¶4          On July 26, 2012, a Sangamon County sheriff’s deputy filed a petition for respondent’s
        involuntary admission (Sangamon County case No. 12-MH-610). The petition alleged
        respondent suffered from a mental illness and (1) because of her illness, she was reasonably


                                                 -2-
     expected to engage in conduct placing her or another in physical harm or in the reasonable
     expectation of being harmed; (2) because of her illness, she was unable to provide for her
     basic physical needs without assistance so as to guard herself from serious harm; (3) she was
     refusing treatment and because of her illness, she was unable to understand her need for
     treatment and if untreated, she was expected to suffer mental or emotional deterioration.
     According to the petition, respondent was in need of immediate hospitalization for treatment
     and the prevention of harm. The petition was accompanied by two certificates completed by
     emergency room physician Dr. John Holland and McFarland Mental Health Center
     psychiatrist Dr. Arden D. Barnett. Both doctors opined that respondent was in need of
     immediate hospitalization to treat her mental illness.
¶5        On August 5, 2012, Dr. Aura Eberhardt, a psychiatrist at McFarland, filed a petition for
     the involuntary administration of psychotropic medication (Sangamon County case No. 12-
     MH-645). Dr. Eberhardt alleged respondent refused medication to treat her mental illness,
     and without treatment she would continue with her paranoia and psychotic state. According
     to Dr. Eberhardt, respondent lacked the capacity to make a reasoned decision about her
     treatment. The doctor sought to administer two medications (Zyprexa and Ativan) to relieve
     symptoms of psychosis and agitation, respectively, and Cogentin, as needed, to relieve any
     associated side effects. As alternatives, the doctor would try Haldol and risperidone.
     According to Dr. Eberhardt, the benefits of the drugs outweigh the potential harm.
¶6        On August 10, 2012, the trial court and the parties convened for a hearing on both
     petitions. However, respondent requested a continuance for the purpose of obtaining an
     independent psychiatric examination. The court allowed the continuance.
¶7        On August 17, 2012, the parties reconvened and the trial court proceeded with a hearing
     on both petitions, considering the involuntary-admission petition first. The prosecutor
     advised the court that psychiatrist Dr. Zhihong Zhang had filed a second-opinion report based
     upon his examination of respondent. (Dr. Zhang’s report was not admitted into evidence.)
     Respondent and her counsel advised the court she wished to have an independent evaluation
     by a doctor of her choice, rather than a doctor of the State’s choice. The court asked if
     respondent was requesting a continuance. Without answering the court’s question,
     respondent’s counsel said: “I don’t think–in good faith, Your Honor, she has a right to an
     independent evaluation, but I don’t think she has a right to pick the physician of her choice
     so–.” The prosecutor clarified that respondent could choose her own physician if she paid for
     the examination. If respondent wanted the State to pay for it, then Dr. Zhang was the choice.
     Without resolving the issue, the court proceeded to consider evidence on the merits of the
     first petition.
¶8        On the petition for involuntary admission, the State called Dr. Aura Eberhardt,
     respondent’s treating psychiatrist. She said respondent was diagnosed with schizoaffective
     disorder, bipolar type in 2000 and she currently suffers from paranoid delusions and
     grandiose delusions. Respondent believes physicians from SIU School of Medicine (SIU)
     had been stealing eggs from her ovaries, using them to create babies, and selling the babies
     on the black market. According to Dr. Eberhardt, respondent had been hospitalized for her
     mental illness on at least five occasions with the last hospitalization in March 2012. She
     remained hospitalized for two months and was treated with the psychotropic medication

                                              -3-
       Haldol. She was released with a prescription for the same.
¶9          Dr. Eberhardt said she began treating respondent within a week of her admission to
       McFarland on July 26, 2012. Respondent informed the doctor she did not take her
       medication because she did not need it, she was not ill, and she did not need treatment. Based
       on respondent’s position, the doctor opined it was clear respondent was unable to understand
       her need for treatment due to her mental illness. Further, if not treated on an inpatient basis,
       respondent was reasonably expected to suffer mental or emotional deterioration and be
       unable to provide for her basic physical needs.
¶ 10        At the time of respondent’s recent admission to the hospital, she was residing with a
       friend, who had advised the social worker he could no longer allow respondent to reside in
       his home. When Dr. Eberhardt posed the question to respondent about where she would
       reside upon release, respondent would not “share with us any information.” She suffered
       from paranoia and insisted she worked as a police informant and that the government spied
       on her through the use of her Link card. She claimed her husband (though she is not married)
       was very rich. Because of his wealth, she surrendered her section 8 housing. Other than this
       information, respondent refused to disclose where she would live or how she would provide
       for herself. Her hygiene and diet were satisfactory.
¶ 11        In Dr. Eberhardt’s opinion, respondent was in need of hospitalization to protect herself
       and others from harm. She was unable to live on her own without treatment. A treatment plan
       was formulated for her. She was not a candidate for a group home or a nursing home at this
       time. In fact, the doctor testified hospitalization was the least restrictive treatment alternative
       for respondent. The State introduced as an exhibit a prepared social investigation, psychiatric
       history, and treatment plan. Dr. Eberhardt recommended that respondent be involuntarily
       committed for a period not to exceed 90 days.
¶ 12        Respondent testified she was 35 years old and had been at McFarland for approximately
       three weeks. She was hospitalized because “someone made a false statement” and said she
       had threatened to kill someone. She denied making the threat. She said she had not been
       compliant with her medication because she was not a psychotic person and she functions
       better without it. She explained she had made enemies as a police informant and she had
       been beaten up and raped because of it. When she was most recently hospitalized, she was
       in the process of trying to find a place to live and to reconcile with her husband. She said:
       “we went to make a movie and we were persecuted and beaten up. And we separated for a
       long time. I had to receive some therapy.” She said she receives Social Security income and
       could “very easily” find a place to stay on her own or with family. She agreed it was
       “possible” she would be at a risk of harm if released because of her enemies. She said “SIU
       does not care for me because they, in fact, were coming into my apartment. They came in
       with some anesthesia. They have a long tube with a vac cord on it, and I know how they do
       it because they did it to me before. And they–they ask you first. And then when you don’t,
       when you don’t allow it, they come in anyway. And that’s what they were doing.”
¶ 13        On cross-examination, respondent admitted she had a mental illness in the past but she
       has since “recovered.” The prosecutor asked about respondent’s comment regarding SIU.
       Respondent said: “They were coming in with, it’s a suction. *** Anesthesia, they come in


                                                  -4-
       and they come to retrieve female reproductive.” She said “they have been doing this to [her]
       like for years” and “they were roping people in through a false network.” When asked about
       her experience of being in a movie, she explained:
           “I’ve made a few movies. I got to, I signed a contract with a person named Amen
           Hummaideh. And I–he made a–and I’ve made a few. I was a stunt person. And then
           we–he had mentioned–we were making a film about Christ, and we were doing
           reenactments. And I signed a waiver and everything for–and I was actually put on a cross,
           and they beat us up. But I survived. And it caused a lot of damage. And there was some,
           not damage, but it took a long time to get over that.”
¶ 14       After considering the evidence, the trial court found respondent was a person with a
       mental illness who, because of her illness, does not understand her need for treatment. If she
       was not treated, the court found, it was reasonably expected she would deteriorate mentally
       and emotionally. The court ordered respondent committed to hospitalization for a period not
       to exceed 90 days.
¶ 15       On the petition for the involuntary administration of psychotropic medication, the State
       again called Dr. Eberhardt. She repeated much of her testimony regarding respondent’s
       symptoms of paranoia and grandiose delusions, her mental-health history, and her prior
       hospitalizations. The doctor confirmed that respondent was refusing treatment and she lacked
       the capacity to understand her need for treatment. Dr. Eberhardt explained respondent’s
       treatment plan and the alternatives, if needed. Respondent had previously been treated with
       Haldol and suffered no adverse side effects. Dr. Eberhardt testified she discussed the
       treatment plan with respondent but respondent refused to take the medication and insisted
       she did not need it. Regardless, the doctor reviewed with respondent the benefits and
       potential side effects of the proposed medication. She gave respondent a list of the same, but
       again respondent insisted she did not need the medications because, according to the doctor,
       respondent said “she ‘come[s] from British royalty and her husband comes from David.’ ”
¶ 16       Dr. Eberhardt opined, to a reasonable degree of psychiatric certainty, that the requested
       treatment outweighed the potential harm “because without treatment, her symptoms will
       continue and worsen and she will place herself in danger.” Further, she testified that
       medication was the least restrictive treatment option available for respondent. The doctor
       stated that even if respondent participated in group therapy, those group sessions would not
       address respondent’s psychotic symptoms.
¶ 17       Respondent again testified on her own behalf. She acknowledged she had been
       hospitalized before due to her mental illness and that she had taken numerous medications
       with “many, many side effects.” She said many of the medications created “a false mood”
       and prevented her from thinking clearly. She believed holistic medications and remedies,
       along with a proper diet and exercise, were more effective. She complained the side effects
       of the medications she had taken previously “turned [her] into like, almost put [her] in like
       a retardative [sic] state. [She] couldn’t function properly. [She] had children and they
       were–put it this way, [she] could not get out of bed on most days, it had [her] so sedated.
       And that made it easier for when the SIU wanted to come or [her] ex wanted to come and
       have his way with [her] on his lunch break after [her] telling him no.”


                                                -5-
¶ 18      After considering the evidence, the trial court stated:
          “The court finds that [respondent] is suffering a serious mental illness, that she is
          exhibiting deterioration of ability to function and is suffering, the illness has lasted for
          a period of time and these symptoms still exist. The respondent has refused to take
          medications. Respondent was given a list of proposed and alternative medications,
          including the dosages and benefits and risks associated with all proposed medication.
          The doctor verbally explained or at least attempted to explain the benefits and side
          effects. The court finds that the benefits of treatment will outweigh the potential harm
          of the side effects. The respondent lacks capacity to give informed consent at this time.
          Other less restrictive services were explored and found inappropriate. And, therefore,
          forced medication is the less restrictive course of treatment available at this time. Testing
          and/or procedures are essential for the safe and effective administration of treatment, and
          a good faith attempt was made to determine whether the patient executed a power of
          attorney for health care and/or a declaration for mental-health treatment. And this order
          is not to exceed 90 days.”
       After the court announced its decision and advised respondent of her right to appeal, the
       court stated: “I know you said you wanted a second opinion, and one is in the court file in
       your first case. If you still–*** if you’re still wanting someone else to examine you, if you
       have your own funds and can hire your own physician, you always have that right.” These
       appeals followed and were consolidated.

¶ 19                                         II. ANALYSIS
¶ 20                                           A. Mootness
¶ 21        We first acknowledge that respondent’s appeal is moot, as both trial court orders were
       only valid for 90 days and that period has expired. Respondent admits the orders are moot,
       but she claims review should be had under an exception to the mootness doctrine. The State
       agrees that at least one of the following named exceptions would indeed apply to this case.
¶ 22        There are three potentially applicable exceptions to the mootness doctrine: (1) the public-
       interest exception, (2) the capable-of-repetition exception, and (3) the collateral-
       consequences exception. In re Alfred H.H., 233 Ill. 2d 345, 355-63 (2009). The public-
       interest exception applies if the respondent clearly shows that (1) the question is of great
       public importance, (2) there is a need for an authoritative decision to provide guidance, and
       (3) the situation is likely to recur in other cases. Alfred H.H., 233 Ill. 2d at 355. “The public-
       interest exception considers potential recurrences to any person, not only the complaining
       party.” In re Shelby R., 2012 IL App (4th) 110191, ¶ 18.
¶ 23        In this appeal, respondent challenges the trial court’s compliance with two statutory
       sections within the Mental Health Code. As this court has stated:
            “Given that (1) strict compliance with statutory procedures is required based on the
            important liberty interests involved in involuntary-treatment cases [citation] and (2) our
            supreme court has stated that ‘the procedures courts must follow to authorize the
            involuntary medication of mental[-]health patients involve matters of “substantial public
            concern” ’ [citations], respondent’s arguments regarding the involuntary-treatment

                                                  -6-
           order’s compliance with the Code constitute questions of public importance. In addition,
           answers to respondent’s arguments will provide an authoritative determination to guide
           public officers in the performance of their duties in mental-health cases. Finally, the
           circumstances in this case are likely to recur in other involuntary-treatment cases.” In re
           Atul R., 382 Ill. App. 3d 1164, 1168 (2008).
¶ 24       As this court found in Atul, we likewise find here that respondent satisfied the criteria of
       the public-interest exception to the mootness doctrine. Therefore, we need not address the
       remaining two exceptions.

¶ 25                             B. Compliance With Section 3-804
¶ 26        Respondent first claims the trial court failed to comply with section 3-804 of the Mental
       Health Code (405 ILCS 5/3-804 (West 2010)) when it denied respondent’s request for an
       independent examination. Section 3-804 provides:
            “The respondent is entitled to secure an independent examination by a physician,
            qualified examiner, clinical psychologist or other expert of his choice. If the respondent
            is unable to obtain an examination, he may request that the court order an examination
            to be made by an impartial medical expert pursuant to Supreme Court Rules or by a
            qualified examiner, clinical psychologist or other expert. Any such physician or other
            examiner, whether secured by the respondent or appointed by the court, may interview
            by telephone or in person any witnesses or other persons listed in the petition for
            involuntary admission. The physician or other examiner may submit to the court a report
            in which his findings are described in detail. Determination of the compensation of the
            physician, qualified examiner, clinical psychologist or other expert and its payment shall
            be governed by Supreme Court Rule.” 405 ILCS 5/3-804 (West 2010).
¶ 27        The State concedes error, agreeing that respondent requested an independent examination
       with a physician of her choice and the trial court did not determine whether respondent was
       “unable to obtain an examination” before proceeding with the hearing. 405 ILCS 5/3-804
       (West 2010). At the first scheduled hearing, on August 10, 2012, the trial court allowed a
       continuance upon respondent’s request, and a “second opinion” was obtained, but it was
       obtained by a psychiatrist of the State’s choosing. At the next scheduled hearing, respondent
       again requested a continuance to allow for an independent examination by a physician of her
       choice. The parties briefly discussed whether respondent was entitled to the same, even if she
       was unable to pay for it. Without resolution, and without any indication that respondent was
       unable to pay for the examination, the court ended the discussion and proceeded to conduct
       the hearing on the State’s petition for involuntary admission. However, after the court ruled
       on the involuntary treatment petition, it advised respondent she could still obtain an
       independent examination with a physician of her choice if she had the funds to pay.
¶ 28        In In re Margaret S., 347 Ill. App. 3d 1091, 1096 (2004), the Fifth District found that the
       trial court had erred when it granted the respondent’s motion for an independent examination
       after the hearing on the State’s petition for involuntary treatment. The court held that a
       continuance should have been granted to allow the examination requested by the respondent.
       Margaret S., 347 Ill. App. 3d at 1096. Indeed, Illinois courts have determined that a

                                                 -7-
       respondent is entitled to an independent examination prior to a hearing on a petition for
       involuntary admission and a hearing on a petition for involuntary treatment. See In re R.C.,
       338 Ill. App. 3d 103, 110 (2003) (concluding the trial court had no discretion to deny the
       respondent his statutory right to an independent psychological examination at a hearing for
       involuntary treatment).
¶ 29       Because respondent had an absolute right to an independent examination by a physician
       of her choice, and because the trial court did not see the issue to a conclusion (that is, the
       court did not determine whether respondent was able to obtain an examination before it
       proceeded to a hearing on the State’s petition), we accept the State’s concession and find the
       court erred. We therefore reverse the trial court’s orders of involuntary admission and the
       involuntary administration of psychotropic medication. Our conclusion that the trial court
       committed reversible error by denying respondent’s motion for an independent psychological
       examination eliminates the need to discuss respondent’s alternative claims of error.

¶ 30                                  III. CONCLUSION
¶ 31      For the foregoing reasons, we reverse the trial court’s judgment in appellate court case
       No. 4-12-0786 and reverse the court’s judgment in appellate court case No. 4-12-0787.

¶ 32      No. 4-12-0786, Reversed.
¶ 33      No. 4-12-0787, Reversed.




                                                -8-